COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-06-407-CV





WILLIAM GLENN HINTON	APPELLANT



V.



T.D.C.J.-I.D, DIRECTOR GARY JOHNSON, ET AL.	APPELLEES



------------



FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant William Glenn Hinton, pro se, sued Appellee Gary Johnson in his capacity as director of the Texas Department of Criminal Justice—Institutional Division on December 29, 2004.  The specific causes of action he asserted are not relevant to our disposition of this appeal.  The trial court dismissed the case with prejudice for want of prosecution on October 23, 2006, and Appellant filed a notice of appeal.  Neither party filed briefs in this court.  But we granted Appellant’s motion to consider his original trial court petition as his brief in this court. 

Naturally, Appellant’s original trial court petition does not complain of or assign error to any action taken by the trial court and does not state or brief any issues for appeal.  
See
 
Tex. R. App. P.
 38.1 (setting out requisites for appellants’ briefs, including a statement of issues presented, a statement of facts, a summary of the argument, and an argument with citations to authorities and to the record).  Therefore, Appellant’s “brief” presents nothing for review, and we affirm the trial court’s judgment.  
See
 
Tex. R. App. P.
 43.2(a).

PER CURIAM



PANEL F:	GARDNER, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED: March 1, 2007

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.